The opinion of the court was delivered by
Garretson, J.
This was a certiorari to remove a resolution passed by the common council of the city of Newark, August 3d, 1900, which was as follows: “Moved, that the ‘Newark Ledger’ be dropped from the list of corporation papers of the city of Newark.”
The “Newark Ledger” had been made a corporation paper, by a resolution duly passed and approved by the mayor, in June, 1898.
The motion under review is a resolution; it was never approved by the mayor, nor returned with his objections and passed by a two-thirds vote of the council, as required by the city charter (section 30). Nothing has been done to give effect to it. It cannot take effect until signed by the mayor, or passed over his veto.
It is not invalid, but only ineffective, for lack of the mayor’s signature, or vote of the common council over his veto.
Let the certiorari be dismissed, without costs.